Order entered May 1, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00192-CV

                               DR. SHIVA SHIRVANI, Appellant

                                                 V.

                         HEALTHCARE HOLDINGS, LLC, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-04895-E

                                             ORDER
       Before the Court is appellant’s April 30, 2019 unopposed motion for an extension of time

to file her brief. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on April 30, 2019 filed as of the date of this order.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE